ALTENBERND, Chief Judge,
Concurring.
I fully concur in this opinion. I write only to note that Mr. Ejiego testified that he drives his cab sixteen to eighteen hours per day, seven days per week. The child support calculations were apparently based on this work schedule. Although I do not believe a trial court abuses its discretion when it decides to calculate child support on the assumption that a person works a few hours over the regular forty-hour work week, it gives me pause when the trial court imputes income on a work week that exceeds eighty hours. In the long run, such an assumption seems likely to result in chronic enforcement issues that will cause the case to return repeatedly to the trial court.